Citation Nr: 0210972	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-203 06A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for mitral valve 
disease with postoperative valve replacement and coronary 
artery disease graft, claimed as due to exposure to 
herbicides during service.

2.  Entitlement to service connection for subacute bacterial 
endocarditis, claimed as due to exposure to herbicides during 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
1998 and September 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  This case was 
previously before the Board in April 2001.  At that time, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.

In January 2001 and June 2002 the veteran presented testimony 
at a personal hearing before a Member of the Board at the RO.  
Transcripts of these hearings have been made and are 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Mitral valve disease and coronary artery disease were not 
present during the veteran's military service and are not 
shown to be related to exposure to herbicides during service.

2.  Subacute bacterial endocarditis was not present during 
the veteran's military service and is not shown to be related 
to exposure to herbicides during service.

CONCLUSIONS OF LAW

1.  Mitral valve disease with postoperative valve replacement 
and coronary artery disease were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Subacute bacterial endocarditis was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board notes that the claims file 
contains relevant private and VA medical records, including 
an August 2001 VA examination that addressed the veteran's 
contentions in this case.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases, such as cardiovascular disease and endocarditis, 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking entitlement to service connection for 
mitral valve disease and subacute bacterial endocarditis.  He 
essentially contends that these disorders developed as a 
result of exposure to herbicides during his service in 
Vietnam.

Service medical records contain no complaints or treatment 
related to heart disease or a blood disorder.  Medical 
records indicate that the veteran underwent mitral valve 
replacement in 1994 and developed subacute bacterial 
endocarditis in 1998.

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the disabilities on appeal.  See 38 
C.F.R. §§ 3.307, 3.309.  Further, the veteran has presented 
no competent medical evidence causally linking his mitral 
valve disease or bacterial endocarditis to exposure to Agent 
Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994).  In this regard, the Board observes that an August 
2001 VA examiner opined that there was no evidence "to 
substantiate a claim that the subacute bacterial endocarditis 
or the mitral valve disease itself is related to exposure to 
herbicides."

The Board notes the veteran's belief in a causal connection 
between his mitral valve disease and bacterial endocarditis 
and his exposure to herbicides during his honorable service 
in Vietnam.  The veteran has provided credible testimony in 
this regard at his April 2001 and June 2002 Board hearings.  
As the veteran is not a medical expert, however, he is not 
competent to offer an opinion regarding medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his mitral valve disease and 
bacterial endocarditis.  Instead, there is a medical opinion 
to the contrary.  Further, the available medical records 
reveal that the veteran was not diagnosed with the 
disabilities on appeal until the 1990s.  Accordingly, 
entitlement to service connection under the presumptive 
provisions of 38 U.S.C.A. §§ 1101 and 1112 is not for 
application in this case.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mitral valve disease with 
postoperative valve replacement and coronary artery disease 
graft is denied.

Service connection for subacute bacterial endocarditis is 
denied.



______________________________               
_____________________________
                 Barry F. Bohan	                                                
Robert E. Sullivan                              
Member, Board of Veterans' Appeals               Member, 
Board of Veterans' Appeals



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

